            Case 2:17-cv-05304-LKC Document 42 Filed 09/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       RCC FABRICATORS, INC.                       : CIVIL ACTION
                      Plaintiff                    :
       v.                                          : NO. 17-CV-05304
       UMOJA ERECTORS, LLC                         :
       NORTH AMERICAN SPECIALTY                    :
       INSURANCE COMPANY,                          :
                      Defendants                   :


                                      ORDER


        AND NOW, this 28th day of September 2020, upon consideration of Plaintiff RCC
Fabricators’ Motion for Summary Judgment (Document #38) together with Exhibits #1-26
thereto, and consideration of Defendant North American Specialty Insurance Company’s
response thereto (Document #40) together with Exhibits #1-21 thereto, it is the finding of the
court that there remain genuine issues of material facti.


       Accordingly, it is hereby ORDERED the motion (Document #38) is DENIED.


                                            BY THE COURT


                                            S/ Linda K. Caracappa
                                            _____________________________
                                            LINDA K. CARACAPPA, U.S.M.J.
           Case 2:17-cv-05304-LKC Document 42 Filed 09/29/20 Page 2 of 2




i
 The legal standard to evaluate a motion for summary judgement is well established. Summary Judgment is
appropriate “if the pleadings, depositions, answers to interrogatories, and admissions, affidavits and other
submissions, if any, show that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” Fed. R. Civ P 56(c ); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-
48 (1986). The moving party bears the initial burden of identifying those portions of the record that it believes
illustrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the
moving party makes such a demonstration, the burden then shifts to the nonmovant, who must offer evidence
that establishes a genuine issue of material fact that should proceed to trial. Celotex Corp. at 324. In reviewing the
record, “a court must view the facts in the light most favorable to the nonmoving party and draw all inferences in
that party’s favor.” Armbruster v. Unisys Corp, 32 F.3d 768, 777 (3rd Cir. 1994). Furthermore, a court may not make
credibility determinations or weigh the evidence in making its determination. (citations omitted)
          The motion of plaintiff seems to focus on the responsibility for recording and verifying field dimensions
needed for the fabrication and eventual erection of steel on the subject construction job as dispositive of this
motion. If the court agreed with that limited position, and based on a thorough review of all pleadings and
documents submitted in this case, summary judgment could issue, as there does not appear to be any dispute that
responsibility and failures regarding necessary field dimensions are not attributable to plaintiff here based on the
documents reviewed. However, the court does not agree with such a limited liability stance, and notes that there
remain factual disputes regarding the responding party’s claims potentially attributable in part or whole to plaintiff
regarding delays in job performance, for which liability of responding party’s principal may be offset or
extinguished. Pennsylvania law applies here, and it is well established under Pennsylvania law that a surety, such
as responding party here, may assert defenses available to its principal.
          Additionally, there remain factual disputes on other material facts, including whether payment was made
by responding party’s principal, whether payment was not made because of payment checks being either
cancelled or held in escrow… these are material disputed facts necessary to resolve the liability of a surety
(responding party) pursuant to its payment bond.
          The court is compelled to note that the equities are troubling here in that plaintiff supplied and furnished
more than two hundred thousand dollars of fabricated steel, which was and continues to be, installed in the
construction project at issue, yet plaintiff has never received any payment whatsoever for its product and effort.
However, equities are not a factor in review of a motion seeking summary judgment and the burden on plaintiff
remains high. As there remains dispute in material facts, the motion at this time must be denied.
